J-A04022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHRISTIANA MARKLE,                                   IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

JEFFREY S. MARKLE,

                            Appellee                     No. 968 WDA 2014


                    Appeal from the Order of June 5, 2014
            In the Court of Common Pleas of Westmoreland County
                     Civil Division at No(s): 409 of 2011-D


BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                                   FILED JUNE 22, 2015

       Appellant, Christiana Markle, appeals from the trial court’s equitable

distribution order dated April 4, 2014, as made final by the entry of the

divorce decree on June 5, 2014.           Moreover, Jeffrey S. Markle (hereinafter

“Mr. Markle”) filed a motion to quash this appeal.          We deny Mr. Markle’s

motion to quash1 and affirm the decree of divorce.

____________________________________________


1
  According to Mr. Markle, we must quash the appeal because Appellant filed
her notice of appeal from the pre-divorce order of equitable distribution and
not from the final decree of divorce. Mr. Markle’s Motion to Quash, 7/31/14,
at ¶ 7. Mr. Markle’s claim is frivolous, given that a decree of divorce was
entered in this case and Appellant filed her notice of appeal within 30 days
from the entry of the final divorce decree. See Campbell v. Campbell, 516
A.2d 363, 366 (Pa. Super. 1986) (en banc) (holding that, even though a
pre-divorce order of equitable distribution is an interlocutory order, this
Court may review the order once “it has been rendered final by the entry of
a decree in divorce”); Busse v. Busse, 921 A.2d 1248 (Pa. Super. 2007)
(Footnote Continued Next Page)

*Retired Senior Judge assigned to the Superior Court.
J-A04022-15



      On March 2, 2011, Appellant filed a complaint in divorce and

requested, inter alia, that the trial court enter: a decree in divorce; an order

equitably dividing the marital property; and, an order granting her counsel

fees, costs, and expenses.            Complaint in Divorce, 3/2/11, at 1-5.   On

December 29, 2011, Appellant filed an amended complaint in divorce,

wherein Appellant re-pleaded the above counts.           Amended Complaint in

Divorce, 12/29/11, at 1-5. The trial court appointed a master to resolve the

divorce, equitable distribution, and counsel fees, costs, and expenses claims.

Trial Court Order, 12/28/12, at 1.

      As the Master explained:

         [T]he Master affixed Thursday, April 11, 2013 . . . as the
         date . . . for a preliminary attorney’s conference. Counsel
         for both parties attended the preliminary attorney’s
         conference.     The Master then scheduled a settlement
         conference for June 4, 2013. . . . Counsel for both parties
         appeared along with the parties to this action in divorce. At
         the settlement conference[,] the issues were clearly
         defined. Unfortunately, the action in divorce could not be
         settled and the Master then scheduled a hearing for
         Thursday, September 26, 2013. . . .

         [The Master made the following findings of fact after the
         September 26, 2013 hearing:]
                       _______________________
(Footnote Continued)

(same); see also Betz v. Pneumo Abex, LLC, 44 A.3d 27, 54 (Pa. 2012)
(“an appeal of a final order subsumes challenges to previous interlocutory
decisions”); Stout v. Universal Underwriters Ins. Co., 421 A.2d 1047,
1049 (Pa. 1980) (“[t]he Rules of Appellate Procedure were adopted to insure
the orderly and efficient administration of justice at the appellate level.
They were not intended, however, to be so rigidly applied as to result in
manifest injustice, particularly when there has been substantial compliance
and no prejudice”). Therefore, we deny Mr. Markle’s motion to quash.



                                            -2-
J-A04022-15




       1. Marriage

       The parties were married on November 2, 1991.             The
       parties resided together for some time following the filing of
       the complaint in divorce. Counsel stipulated the date of
       separation was in August [] 2008. . . . [Appellant] was born
       [in September 1969] and is now 44 years old. [Mr. Markle]
       is 45 years old.


       2. Residence

       The last marital residence of the parties was at 301 East
       Church Street, Ligonier, Pennsylvania.       [Appellant] still
       resides at the marital residence while [Mr. Markle] now lives
       at 154 Monarch Lane, Ligonier, Pennsylvania. The parties
       have lived in the Ligonier area since the date of their
       marriage. The parties began living at the Church Street
       residence in Ligonier in [] 1994.


       3. Children

       The parties are the parents of three children, one of which,
       Emma[,] is a [17-year-old] minor and resides with
       [Appellant]. Their daughter Catherine is in college at East
       Carolina University[,] while their son, Owen, is 21 years old
       and lives in Wilpen, Pennsylvania.


       4. Health

       Neither party testified about any health problems and the
       Master will presume that they are in good health.


       5. Educational Background

       [Appellant] received a [bachelor of arts] in elementary
       education and a [master’s] degree in community counseling
       through a program with Duquesne University. [Mr. Markle]


                                   -3-
J-A04022-15


       received a degree in finance from the University of
       Pittsburgh, Johnstown[,] in 1990.


       6. Earnings and Earning Capacity

       [Appellant] is employed as a Regional Director of Children’s
       Services with NHS Human Services. In 2011 and 2012[,
       Appellant] earned approximately $63,000.00 per year. [Mr.
       Markle] is employed at the Smail Company [], a car
       dealership[,] as the Manager of Secondary Finance. [Mr.
       Markle’s]   2012    W-2   indicated   that   [he]   earned
       approximately $156,000.00 [in 2012].        In 2011[, Mr.
       Markle] earned $130,899.81. [Appellant] does not receive
       alimony pendente lite.      However, [Mr. Markle] pays
       [Appellant] $894.00 [per month] as support for their 17
       year old daughter, Emma.


       7. Vocational Skills and Employability

       The Master finds that [Appellant] has sufficient vocational
       skills to remain a Clinical Counselor or a Supervisor of
       Counseling Services. [Mr. Markle] is also employed by Kia
       Motors and is paid on a commission basis and receives a
       1099. He has been employed by the same company for 17
       years and the Master assumes that he has sufficient
       vocational skills to continue and be employed in the car
       financing business.


       8. Debts and Liabilities of the Parties

       The parties have a line of credit on the marital residence
       with Citizens Bank with a payoff of approximately
       $55,147.00. There is also a mortgage with Westmoreland
       Federal Credit Union with a payoff of $36,716.44.
       [Appellant] has a student loan with a payoff of
       approximately $4,700.00. [Appellant] testified that a large
       portion of the original loan balance was paid by [her and Mr.
       Markle,] out of their joint account[,] while they were
       residing together and prior to the date of separation.
       Following the date of separation, [Appellant] continued to
       make the payments on the student loan. Both parties

                                   -4-
J-A04022-15


       contributed to the joint account during the marriage.
       [Appellant’s] income was increased along with her earning
       capacity as a result of her obtaining the master’s degree.
       By obtaining the master’s degree, [Appellant] is well able to
       support herself and assist with the support of the children. .
       . . Obtaining the master’s degree helped both parties by
       increasing [Appellant’s] income and lessening [Mr. Markle’s]
       obligation to pay her support and alimony pendente lite.
       Therefore, the Master will consider the student loan payoff
       in the amount of $4,700.00 as a marital debt but to be paid
       by [Appellant]. [Mr. Markle] contributed significantly to the
       payment of the educational loan during the marriage.
       [Appellant’s] counsel . . . indicated that his counsel fees are
       $21,027.90.


       9. Contributions by Either Party to the               Other’s
       Education, Training, and Earning Capacity

       [Mr. Markle] obtained his degree from the University of
       Pittsburgh, Johnstown in finance prior to the marriage.
       [Appellant] obtained a master’s degree during the marriage
       and is still paying for her school loan. The cost for the
       master’s degree was $25,000.00 to $28,000.00[,] some of
       which was paid from a joint marital account. [Appellant]
       still owes $4,700.00 on her school loan. The Master finds
       that both parties contributed to the payment of
       [Appellant’s] school loans during the time they were living
       together. [Appellant] will continue to pay the balance of her
       school loan. By contributing to [Appellant’s] obtaining a
       master’s degree, both parties benefitted during the
       marriage because it increased the family’s earnings.


       10. Opportunities of the Parties for Future Acquisition
       of Capital Assets and Income

       Both parties should be able to increase their income over
       the years. [Appellant] is limited in that her employer is
       government funded and the government must make funds
       available for any increase in her income. [Mr. Markle’s]
       earnings are substantially [greater than Appellant’s] and the
       Master believes that [Mr. Markle] will have a much greater
       opportunity to acquire assets and income.

                                    -5-
J-A04022-15




       11. Contributions of Either Party to the Acquisition of
       Marital Property

       [Appellant] was employed as a substitute teacher during the
       early years of the marriage. She worked at Ligonier Valley
       Learning Center on a part-time basis at minimum wage.
       She then worked at the Ligonier Valley YMCA at minimum
       wage. In 1998, [Appellant] became involved in therapeutic
       child support on a part-time basis, working with autistic
       children. [Appellant] now works with NHS Human Services
       as a regional director of children services earning almost
       $64,000.00 per year. Although [Mr. Markle] earns more
       than twice as much as [Appellant], the Master finds that the
       parties equally contributed to the acquisition of marital
       property. [Appellant] not only was employed during the
       marriage[,] but she should also be given credit as a
       housekeeper and wife.        [Mr. Markle] also contributed
       significantly by repairing and improving the Church Street
       residence.


       12. Standard of Living of the Parties During the
       Marriage and Economic Circumstances at the Time of
       Equitable Distribution

       No evidence was presented concerning the standard of
       living of the parties but the Master believes based on their
       income that the parties enjoyed an upper middle class
       lifestyle. The parties have little debt. However, they are
       assisting the children in their pursuit of higher education.


       13. The Value of Property Set Aside for Each Party

       No evidence was presented regarding the value of the
       property set aside for each party.


       14. Insurance

       No evidence was presented regarding insurance other than
       real estate insurance with the Erie Insurance Company. . . .

                                  -6-
J-A04022-15


       The parties suffered roof damage to their Church Street
       residence and the Erie Insurance Company agree[d] to pay
       the parties $10,892.00 for hail damage to their residence. .
       . . The check has not yet been cashed or distributed and
       the Master will award the check for damages to the party
       awarded the residence.


       15. Cost of Living

       No evidence was presented regarding the cost of living of
       the parties but the Master is aware that monthly payments
       are owed on the mortgage of the marital property in which
       [Appellant] is residing.


       16. Marital Property

       There are several items of martial property[:]

       a. [Appellant’s] NHS Human Services 403(b) Plan -
       $53,035.15 as of March 31, 2012. On August 29, 2008[,] it
       was $23,053.28.

       b. [Mr. Markle’s] 401(k) with Smail Company[]. On August
       1, 2008[, the 401(k) account was valued at $65,464.27 and
       on March 31, 2012[,] it was $104,718.73.

       c. 1997 Ford Expedition valued at $760.00.

       d. Ford Expedition 2008 driven by son with a retail value of
       $4,700.00

       e. 2007 Kia Optima value of $6,575.00, owes approximately
       $4,500.00.

       f. Real estate known as 301 East Church Street, Ligonier
       [(the marital residence)] . . .[:]

          [A]ppraised by Paul Sapotichne of Residential Real
          Estate Appraisers on behalf of [Appellant] on September
          8, 2011 at $162,000.00. . . .




                                   -7-
J-A04022-15


          Appraised by DAX Martin Appraisal Services on August
          12, 2013 [, on behalf of Mr. Markle,] at $197,000.00. . .
          .

          [Mr. Markle] believes the house is worth $225,000.00.
          [Mr. Markle] bought and sold houses in the Ligonier area
          and was involved in the business of buying, repairing[,]
          and selling houses and believes that he is
          knowledgeable as to the value of houses. He stated he
          also checked the [prices] of neighboring properties [that
          were] sold. The real estate is subject to a line of credit
          with Citizens Bank[,] which[,] at the time of the
          hearing[,] had a balance of $55,147.00[,] and a
          mortgage with Westmoreland Federal Credit Union with
          a payoff as of the date of the hearing of $36,716.44, for
          a total [debt] of $91,863.44. . . .

          The Master finds that the appraisal of DAX Martin
          Appraisal Services is the more recent appraisal and
          closest to the date of the Master’s hearing and [the
          Master] therefore finds that the marital residence has a
          value of $197,000.00. . . .

          After deducting the mortgage and line of credit, the
          Master finds that the house has [an] equity of
          $105,000.00. . . .

          [Mr. Markle] testified that he performed approximately
          $4,000.00 worth of work on the marital residence
          following separation. [Mr. Markle] will be given credit
          for the work that he has done which will reduce the net
          equity in the home to $101,000.00.

       g. Personal property including tools, guns, [three] Polaris
       quads, [Appellant’s] jewelry, household furniture[,] and
       equipment.

       h. One half of the proceeds from the sale of [the] Mill Creek
       property, $14,180.00.

       i. Check from Erie Insurance Company for damages to the
       marital residence in the amount of $10,892.00.




                                   -8-
J-A04022-15


        17. Custodian of Dependent Minor Children

        There is one minor child of the parties[,] namely Emma
        Markle[,] age 17[,] who resides with [Appellant].
        [Appellant] receives child support payments in the amount
        of $894.00 [per month]. Emma is a senior in high school
        and will attend college in the fall of 2014.

Master’s Report and Recommendation, 12/9/13, at 1-9 (some internal

capitalization omitted).

      After arriving at the above factual findings, the Master:      awarded

Appellant 53% of the marital estate and awarded Mr. Markle 47% of the

marital estate; awarded Mr. Markle the marital home; awarded Appellant

$4,500.00 in attorneys’ fees; and, with respect to a joint bank account with

a closing balance of $28,359.27, concluded that $14,180.00 from that

account was marital property.      The Master arrived at these equitable

distribution awards and determinations by reasoning as follows:

        Counsel for the parties were able to stipulate to the value of
        many of the items which consist of marital property. The
        main area of contention appears to be which of the parties
        will be awarded the marital residence known as 301 East
        Church Street, Ligonier, Pennsylvania. [Mr. Markle] would
        like the property for the reason that he spent many hours []
        repairing and remodeling the home[,] including redoing the
        ceiling, rewiring the house, installing walls, rebuilding the
        master bedroom, installing hardwood floors in the children’s
        room, installing shelves, building cabinets, building closets,
        replacing doors, installing stone, and [re-siding] the house.
        [Mr. Markle] indicated that he did 90% of the work with his
        son as a helper. . . . It is obvious that [Mr. Markle] has a
        strong attachment to the house and [he] indicated that he
        would never agree to sell the house. . . .

        [Appellant] also has a very strong attachment to the house.
        She [testified that] the house was purchased from her
        father in 1995. [Appellant] also testified that the house is

                                    -9-
J-A04022-15


       in need of repairs, including a new hot water tank and a
       bigger furnace. The living room and dining room area
       needs cabinet and woodwork completed. She also stated
       that the back wall is rotten, the foundation is crumbling and
       the house floods on occasion. [Appellant’s] father lives at
       300 Summit Avenue, which is approximately [three] houses
       away from the marital residence. [Appellant’s] father is 79
       years old [and has] had a stroke and [a heart] valve
       replacement. [Appellant testified that she] would like to live
       close to her father [so that she is able to] check in on him
       []. [Appellant also testified] that [her father] stops by the
       marital residence every day when he is walking the dog.
       The Master is aware that both parties wish to be awarded
       the house, which in the Master’s opinion prevented a
       settlement of this case.

       The Master considered the testimony of both parties.
       [Appellant’s] appraisal[, which was] performed by Paul
       Sapotichne, a [well-regarded] real estate appraiser, valued
       the house at $162,000.00 as of September 8, 2011. [Mr.
       Markle’s] appraiser, DAX Martin House Appraisals[,] valued
       the marital residence at $197,000.00 on August 12, 2013.
       [Mr. Markle introduced evidence demonstrating] that he has
       a mortgage loan commitment to refinance the house if it is
       awarded to him. The commitment is from the Somerset
       Bank. . . .

       Considering the work performed by [Mr. Markle] on the
       property and his ability to refinance the property[,] thereby
       removing [Appellant] from the two mortgages filed against
       the residence[,] the Master will recommend that the house
       be awarded to [Mr. Markle] at a value of $101,000.00[,]
       which represents the net equity in the marital residence
       after the payment of the mortgage, the line of credit[,] and
       a credit to [Mr. Markle] for work performed on the house
       after separation. The Master will further recommend that
       [Mr. Markle] refinance the property and remove
       [Appellant’s] name from the mortgage and/or line of credit.
       Further, [Appellant] will be permitted to reside in the
       marital residence until July 1, 2014. [Mr. Markle] further
       indicated that he does not wish to sell the property and
       therefore the Master will not give him credit for the cost of
       sale. The Master believes by awarding [Mr. Markle] the real
       estate at his expert’s valuation of $197,000.00 [Appellant]

                                   - 10 -
J-A04022-15


       will have sufficient cash in order to purchase a home based
       on her income.       Further, it will not be necessary for
       [Appellant] to complete all of the repairs and upgrades
       which she testified need[] to be completed.

                                   ...

       [Appellant] requested that she be awarded counsel fees. . .
       . [Appellant’s] counsel, Mark Sorice, presented a detailed
       bill itemizing the time and fees involved in the divorce and
       equitable distribution [action]. [Attorney Sorice] presented
       a bill of $21,027.96, which did not include the time [he]
       spent on the Master’s hearing. The Master will not consider
       the counsel fees regarding custody matters, but only for
       equitable distribution.    It appears that [Appellant] filed
       several protection from abuse [petitions] and that there
       were significant harassment claims by [Appellant against
       Mr. Markle,] for which [Attorney Sorice] expended a great
       deal of time. . . .

       The Master will award $4,500.00 to [Appellant in counsel
       fees]. . . . The Master notes that both counsel were very
       well prepared and saved a significant amount of time and
       money by agreeing on values and stipulating which items
       were marital property. . . . [I]t should be noted that some
       of [Appellant’s] counsel fees were necessitated because of
       [Mr. Markle’s] failure to comply with various orders.

       [With respect to the joint bank account with a closing
       balance of $28,359.27, the proceeds in the bank account
       stemmed from the sale of real estate known as “the Mill
       Creek property.” The Mill Creek property was originally
       purchased by Appellant, Mr. Markle, and] Mr. Markle’s
       [brother-] and sister-in-law, Todd P. Markle and Karen M.
       Markle. . . . [In November 2009, the Mill Creek property
       was sold by the parties to] Vincent Brozack [and Mr.
       Brozack’s wife]. . . .

       The testimony and exhibits indicate that the net proceeds
       from [the sale of the Mill Creek property was]
       $112,737.[9]1. [Mr. Markle] and Todd Markle each took
       $40,000.00 and [Mr. Markle] testified that his $40,000.00
       was used to pay down the balance on the Citizens Bank line
       of credit [on the marital residence]. The remaining balance

                                  - 11 -
J-A04022-15


       of the proceeds of the sale of the Mill Creek property,
       $32,737.91 was deposited by [Mr. Markle] in an account at
       Citizens Bank in November or December of 2009 and was
       ultimately withdrawn by [Mr. Markle] on August 22, 2012[,]
       when the Citizens Bank account was closed. At the time the
       bank account was closed it had a balance of $28,359.27.
       [Mr. Markle] testified [that] the original balance was
       reduced because Citizens Bank had taken money from the
       account to make the interest payments on the home equity
       line of credit [on the marital residence]. . . .

       Mr. Markle and his brother testified that they have not been
       able to determine what their individual[] shares of this
       money should be since they have not had access to the
       bills, invoices, receipts, etc. from the Mill Creek property
       sale. They anticipated they would simply split the balance
       remaining in this account [equally,] as they did with the
       $80,000.00 [from the] sales proceeds in November [] 2009.
       ...

       The Master finds that the marital portion of the amount
       withdrawn by Mr. Markle in August [] 2012 to be
       approximately $14,180.00[,] which is approximately one
       half of the amount in the account when it was closed.

                                   ...

       [Mr. Markle] had a 401(k) plan with his employer, Smail
       Automotive[,] which had a value of $65,464.20 at or near
       the date of separation on August 20, 2008. His 401(k) had
       a value of $104,718.73 as of March 31, 2012. [Appellant]
       had a [403(b)] through her employer which had a value on
       August 29, 2009 of $23,053.28 and a value of $53,335.15
       as of March 31, 2012. . . . [Appellant is awarded]
       $50,000.00 by virtue of a QDRO from [Mr. Markle’s] 401(k)
       at his place of employment. The QDRO shall be prepared
       by [Mr. Markle’s] attorney as soon as possible after the
       entry of a decree. If [Appellant] chooses to retain this
       amount in a manner that will result in any income tax[]
       consequences[,] she will be solely responsible to pay said
       income tax or reimburse [Mr. Markle] for the same.




                                  - 12 -
J-A04022-15



Master’s Report and Recommendation, 12/9/13, at 10-19 (some internal

capitalization omitted).

       On December 23, 2013, Appellant filed exceptions to the Master’s

Report and Recommendations. Within these exceptions, Appellant claimed

that the Master erred when he: 1) refused to award her the marital home;

2) failed to accept her expert’s valuation of the marital home; 3) “ignor[ed]

the damage to the roof” and “provid[ed] [Mr. Markle] $4,000.00 in credits as

an off-set toward the total value of the marital home;” 4) concluded that

“only $14,000.00 of the remaining $28,000.00 [in the joint bank account

were] marital funds;” 5) “fail[ed] to take into consideration the nature and

extent of the qualified assets awarded to [Appellant]” – specifically, when he

“failed to consider” the fact that Appellant could not liquidate the $50,000.00

that was assigned to Appellant from Mr. Markle’s retirement account without

Appellant incurring “a great economic disadvantage;” and, 6) awarded her

only $4,500.00 in attorneys’ fees. Appellant’s Exceptions, 12/23/13, at 1-2.

       The trial court heard argument on Appellant’s exceptions and, in an

opinion and order dated April 4, 2014,2 the trial court denied Appellant’s

exceptions and accepted the Master’s Report and Recommendation.           Trial

Court Opinion and Order, 5/30/14, at 1-11.


____________________________________________


2
 Although the trial court’s opinion and order was dated April 4, 2014, it was
not entered until May 30, 2014. Trial Court Opinion and Order, 5/30/14, at
1-11.



                                          - 13 -
J-A04022-15



      On June 5, 2014, the trial court decreed that Appellant and Mr. Markle

were divorced from the bonds of matrimony and, on June 12, 2014,

Appellant filed a timely notice of appeal from the divorce decree. Appellant

now raises the following claims to this Court:

        [1.] Considering      [Appellant’s]    income, [Appellant’s]
        exclusive occupation of the marital home as a residence for
        herself and her two youngest children, the unique
        circumstances of acquisition, [Appellant’s] contact with the
        neighborhood[,] and the contributions made by [Appellant]
        in raising the parties[’] three children in the marital home,
        was it error to award [Mr. Markle] the marital home?

        [2.] Was it error by the Master to ignore stipulated damage
        to the marital home and provide credits to [Mr. Markle]
        where no evidence existed to substantiate that these credits
        provided [an] increase in valuation and furthermore[,] was
        it also error for the Master to recognize the ability and
        experience of [Appellant’s] appraiser, over [Mr. Markle’s,]
        and not provide the reason for his choice in valuation?

        [3.] Was it error by the Master in creating a great economic
        disadvantage for [Appellant] by failing to consider within his
        distribution[] the nature and extent of the qualified assets
        awarded to [Appellant], the [parties’] standard of living,
        [Appellant’s] reduced earning capacity compared to [Mr.
        Markle,] and the tax implications associated with the
        qualified plan?

        [4.] Was it error for the Master to recognize only
        $14,000.00 of the total sum of $32,837.43 deposited in the
        joint account of [Appellant] and [Mr. Markle] as marital
        property where it remained there for [two-and-a-half] years
        in the absence of any concrete evidence to rebut this
        presumption?

        [5.] Was it error by the Master in only awarding $4,500.00
        in attorney[s’] fees to [Appellant’s] counsel considering [Mr.
        Markle’s] income of approximately $156,000.00 which is
        double that of [Appellant] and [the] Master’s indication that


                                    - 14 -
J-A04022-15


         [Appellant’s] fees were necessitated because          of   [Mr.
         Markle’s] failure to comply with various orders?

         [6.] Does a decree in divorce render a previous order
         regarding equitable distribution a final order for appeal
         purposes?

Appellant’s Brief at 3-4 (some internal capitalization omitted).3

       “When reviewing the actions of a lower court in a divorce action, we

are limited to a determination of whether there was an abuse of discretion.

Although the master’s report is entitled to great weight, the final

responsibility of making the [property] distribution rests with the court.”

McNaughton v. McNaughton, 603 A.2d 646, 648 (Pa. Super. 1992)

(internal citations omitted). “Our review is thus based on the [trial] court’s

distribution of property.” Id. However, even though a master’s report and

recommendation is only advisory, it “is to be given the fullest consideration,

particularly on the question of credibility of witnesses, because the master

ha[d] the opportunity to observe and assess the behavior and demeanor of

the [witnesses].”      Childress v. Bogosian, 12 A.3d 448, 455 (Pa. Super.

2011) (internal quotations and citations omitted).

       In fashioning an equitable distribution award, the trial court must split

the property equitably, rather than equally. Drake v. Drake, 725 A.2d 717,

721 (Pa. 1999). To do so, the trial court is required to “consider all relevant

____________________________________________


3
 We have already concluded that a final order has been entered in this case
and that we have jurisdiction over this appeal. See supra n.1. Hence, we
will not separately consider Appellant’s sixth numbered claim on appeal.



                                          - 15 -
J-A04022-15



factors,” including: the length of the marriage; any prior marriages of either

party; the age, health, station, skills, and employability of the parties; the

contribution by one party to the education, training, or increased earning

power of the other party; the relative opportunities each party has to

acquire future assets and income; the relative sources of income for each

party; the role each party played in either building or dissipating marital

property (“including the contribution of a party as homemaker”); the value

of each party’s separate property; the standard of living established during

the marriage; the economic circumstances of each party at the time the

division of property is to become effective; the tax ramifications associated

with the distributed assets; the expense to sell, transfer, or liquidate a

particular asset; and, whether the party will be serving as the custodian of a

dependent minor child. 23 Pa.C.S.A. § 3502(a)(1)-(11).

      The above list is not exhaustive. Gaydos v. Gaydos, 693 A.2d 1368,

1376 (Pa. Super. 1997). As we have explained:

        there is no simple formula by which to divide marital
        property. The method of distribution derives from the facts
        of the individual case. The list of factors of section 3502(a)
        serves as a guideline for consideration, although the list is
        neither exhaustive nor specific as to the weight to be given
        the various factors.     Thus, the court has flexibility of
        method and concomitantly assumes responsibility in
        rendering its decisions.

Id. (internal quotations, citations, and corrections omitted).

      As is evident from the above, the trial court must be granted discretion

to consider and weigh the innumerable facts and factors that are relevant to


                                    - 16 -
J-A04022-15



its final equitable distribution award. In following, when reviewing the trial

court’s equitable distribution order, “our standard of review is limited, and

we will not disturb the trial court’s decision absent an abuse of discretion or

error of law which is demonstrated by clear and convincing evidence.”

Gilliland v. Gilliland, 751 A.2d 1169, 1171 (Pa. Super. 2000) (internal

quotations and citations omitted).    “An abuse of discretion occurs when a

trial court, in reaching its conclusions, overrides or misapplies the law, or

exercises judgment which is manifestly unreasonable, or the result of

partiality, prejudice, bias or ill will.” Kelly v. Siuma, 34 A.3d 86, 91 (Pa.

Super. 2011) (internal quotations and citations omitted). Importantly:

        We do not evaluate the propriety of the distribution order
        upon our agreement with the court’s actions nor do we find
        a basis for reversal in the court’s application of a single
        factor. Rather, we look at the distribution as a whole, in
        light of the court’s overall application of the 23 Pa.C.S.A.
        § 3502(a) factors for consideration in awarding equitable
        distribution. If we fail to find an abuse of discretion, the
        order must stand.

Childress, 12 A.3d at 462 (internal quotations, citations, and corrections

omitted).

      Appellant first claims that the trial court erred when it failed to award

her the marital home. This claim fails.

      At the outset, Appellant’s claim is necessarily infirm, as it is singularly

focused upon the distribution of one particular asset.       As was explained

above, “[i]n determining the propriety of an equitable distribution award,

courts must consider the distribution scheme as a whole.” Biese, 979


                                     - 17 -
J-A04022-15



A.2d at 895 (emphasis added). Yet, with respect to Appellant’s first claim on

appeal, Appellant has not crafted any argument that the award of the

marital home to Mr. Markle caused the “the distribution scheme as a whole”

to be “manifestly unreasonable, or [that it was] the result of partiality,

prejudice, bias, or ill will, as shown by the evidence in the certified record.”

Id.

      Nevertheless, we recognize that one spouse might have special needs

and that, because of these special needs, equity might demand that the

spouse remain in the marital home. See, e.g., Brett R. Turner, 2 EQUITABLE

DISTRIBUTION   OF   PROPERTY, 3d § 6:85 (“[i]n several different types of fact

situations, one spouse will have a special need to remain in the marital

home. . . . If no such need exists, there is no reason to treat the marital

home differently from any other asset of the parties”).        For example, a

special need might exist where a spouse is disabled or where a spouse runs

a business out of the home and where maintaining the home is necessary for

the continuation of the business.      Id.; see also Hearst v. Hearst, 883

N.Y.S.2d 875 (N.Y. Sup. 2007) (holding that the trial court did not err in

awarding exclusive occupancy of the home to the husband where: the wife

did not need to reside in the home, the husband was “in his 70s, in poor

health[,] and uses a wheelchair,” and the home had been recently renovated

to accommodate the husband’s disabilities); In re Marriage of Craig, 762

N.E.2d 1201 (Ill. App. 4 Dist. 2002) (holding that the trial court did not err

in awarding the wife the marital home, where the wife “operates a day care

                                      - 18 -
J-A04022-15



facility, licensed by the Department of Children and Family Services, from

the home”).

      On appeal, Appellant essentially claims that the trial court’s refusal to

award her the marital home was erroneous, as the trial court failed to

consider her special needs.      Specifically, within the argument section of

Appellant’s brief, Appellant claims that the trial court should have awarded

her the marital home because: she resides in the marital home “with her

two children[,] Catherine and Emma[; and, at the time of the Master’s

hearing,] Emma [wa]s a minor;” her father lives three doors away; her

father is sick and she “is actively involved within her father’s life;” she “first

spotted the marital home [when] she grew up in the neighborhood and was

the principal party in making the arrangements for its purchase;” she

currently resides in the marital home; and, Mr. Markle’s salary “is more than

double [Appellant’s] salary” and Mr. Markle is thus “best able to purchase a

new home with minimal disruption to his life or that of [Appellant] and [the]

family.” Appellant’s Brief at 9-11.

      Although we understand Appellant’s desire to retain the marital home,

none of Appellant’s claimed needs demonstrate that the trial court’s refusal

to award her the marital home was “manifestly unreasonable, or the result

of partiality, prejudice, bias, or ill will, as shown by the evidence in the

certified record.”    Kelly, 34 A.3d at 91.         Certainly, with respect to

Appellant’s stated needs, we note that: no minor child currently lives in the

home because, at the time of the Master’s hearing, Emma was 17 years old

                                      - 19 -
J-A04022-15



and, at this point in time, Emma is no longer a minor; during the Master’s

hearing, Appellant presented no evidence that – if she were forced to move

– she could not still live near her father (by either moving into a home in the

same or a close-by neighborhood or by moving away and having her father

change his residence); Appellant’s emotional attachment to the marital

home and the neighborhood are not valid “special needs,” which demanded

that the trial court “treat the marital home differently from any other asset

of the parties;” and, even though Mr. Markle’s salary provided him with the

ability to purchase a new home if necessary, there was no evidence that

Appellant’s substantial, $63,000.00-per-year salary precluded her from also

obtaining a new residential home. Hence, the trial court did not abuse its

discretion when it refused to award Appellant the marital home.4,             5



Appellant’s first claim on appeal fails.
____________________________________________


4
  We also note that, during the Master’s hearing, Mr. Markle introduced a
mortgage loan commitment from Somerset Bank, approving Mr. Markle for a
loan in the amount of $147,750.00. See N.T. Master’s Hearing, 9/26/13, at
19; Mr. Markle’s Exhibit “H.” Moreover, under the terms of the loan, the
mortgage on the marital home and the home equity line of credit on the
marital home would be paid off and Appellant’s name removed from the
subject mortgages. See Mr. Markle’s Exhibit “H.” During the hearing,
Appellant did not introduce any evidence to demonstrate that, if she were
awarded the marital residence, she had a similar ability to refinance the
marital home and remove Mr. Markle’s name from the mortgages.
5
  We further observe that, on May 21, 2012 and July 25, 2012, the Master
convened a hearing to resolve the parties’ cross-petitions for exclusive
possession of the marital residence – and, after hearing Appellant’s
testimony, the Master arrived at the factual conclusion that Appellant was
“not interested in keeping the martial residence for herself as part of
(Footnote Continued Next Page)


                                          - 20 -
J-A04022-15



      Next, Appellant claims that the trial court erred when it “provided a

$4,000.00 credit to Mr. Markle for alleged work at the marital residence

following separation.”        According to Appellant, since Mr. Markle did not

present “the receipts, costs[,] or any documentation to support his claim of

$4,000.00 in improvements,” the trial court erred when it granted Mr.

Markle the $4,000.00 credit. Appellant’s Brief at 11. This claim fails. As the

trial court explained:

         [Appellant] argues that the Master erred in providing a
         $4,000.00 credit to [Mr. Markle] for work that [Mr. Markle]
         completed on the marital residence after the date of
                       _______________________
(Footnote Continued)

the divorce proceedings.” Master’s Report, 8/21/12, at ¶ 35 (emphasis
added). Specifically, the Master concluded:

         15. [Appellant] does not want to leave the home and move
         in with her father, who lives only three [] doors from the
         marital residence. She stated she has tried not to have her
         father involved with her divorce litigation. [Appellant] was
         ambivalent as to her keeping the house as part of equitable
         distribution.  She explained that she was agreeable to
         keeping it because their children were attached to it, but
         was equally agreeable to sell the house as well. [Appellant]
         acknowledged that [Mr. Markle] wanted to keep the home
         and buy out her interest, but added that he also told her he
         was “keeping the kids.”

                                            ...

         35. [Appellant] reiterated that she is not interested in
         keeping the marital residence for herself as part of the
         divorce proceedings, and that she only wants to stay where
         her children are.

Master’s Report, 8/21/12, at ¶¶ 15 and 35.



                                           - 21 -
J-A04022-15


        separation. [Appellant] argues that [Mr. Markle] did not
        provide receipts, costs, or any documentation to support his
        claim of $4,000.00 in improvement, but [Appellant] provides
        no statutory or case law that requires [Mr. Markle] to provide
        such documentation for purposes of equitable distribution.
        [Appellant] did not cross[-]examine [Mr. Markle] regarding
        this issue although [Appellant] had the opportunity to do so
        and[,] based upon [Mr. Markle’s] testimony, the Master gave
        [Mr. Markle] credit for the work that was done on the martial
        residence after the date of separation. [The trial c]ourt finds
        no error in the Master giving [Mr. Markle] a $4,000.00 credit
        for the work [Mr. Markle] performed after the date of
        separation. [Appellant’s] exception with regard to the Master
        providing a $4,000.00 credit to [Mr. Markle] for work [Mr.
        Markle] completed on the marital residence after the date of
        separation is denied.

Trial Court Opinion, 5/30/14, at 6 (internal citations omitted).

      We agree with the trial court’s cogent analysis and conclude that the

trial court did not err when it awarded Mr. Markle a $4,000.00 credit for

work he completed on the marital residence after the date of separation.

Appellant’s claim on appeal fails.

      Next, Appellant claims that the trial court erred when it accepted the

valuation of the marital home that was tendered by Mr. Markle’s expert (to

the exclusion of her own expert’s valuation of the marital home) and when

the trial court “ignore[d the] stipulated damage to the marital home” in its

valuation of the marital home. Appellant’s Brief at 11-12. These claims fail

because the trial court’s alleged errors could only have benefitted Appellant.

      To be sure, Mr. Markle’s expert valuation of the marital home was

$35,000.00 higher than Appellant’s expert’s valuation, and any further

consideration of the “stipulated damage to the marital home” would only



                                     - 22 -
J-A04022-15



have lowered the home’s valuation. Here, however, the trial court awarded

the home to Mr. Markle. Thus, the trial court’s alleged error in valuing the

marital home at higher amount could have only resulted in Appellant

receiving a larger share of the remaining marital property.    Appellant was,

therefore, not aggrieved by the trial court’s action in this instance and her

claim on appeal necessarily fails.    Ratti v. Wheeling Pittsburgh Steel

Corp., 758 A.2d 695, 700 (Pa. Super. 2000) (“[a] party is ‘aggrieved’ when

the party has been adversely affected by the decision from which the appeal

is taken. A prevailing party is not ‘aggrieved’ and therefore, does not have

standing to appeal an order that has been entered in his or her favor”)

(internal citations omitted); Pa.R.A.P. 501 (“[e]xcept where the right of

appeal is enlarged by statute, any party who is aggrieved by an appealable

order, or a fiduciary whose estate or trust is so aggrieved, may appeal

therefrom”).

      For Appellant’s third numbered claim on appeal, Appellant contends

that the trial court “failed to consider” the taxable consequences of its

equitable distribution award. Appellant argues that the trial court’s equitable

distribution award provided her with $20,000.00 in cash and $50,000.00

from Mr. Markle’s 401(k) account. However, Appellant claims, the trial court

“did not take into consideration the taxable consequences of early

withdrawal of these monies from [Mr. Markle’s] 401(k) that would be

awarded to [Appellant] should she invade these funds for a down payment




                                     - 23 -
J-A04022-15



for a new home.”       Appellant’s Brief at 14.    As the trial court has ably

explained, Appellant’s claim is meritless:

          After reviewing the evidence and testimony provided . . .
          [the trial c]ourt finds that [Appellant] provided no testimony
          or evidence that [she] would be restricted in her ability to
          purchase a home if [she were] not awarded the martial
          home, and regardless, the Master did consider the nature
          and extent of qualified assets awarded to [Appellant]. . . .

          In his Recommendation, the Master awarded [Appellant]
          $39,180.00 in unqualified assets that [Appellant] would be
          able to use in purchasing a new home. With regard to the
          Master recommending that [Appellant] be awarded
          $50,000.00 of [Mr. Markle’s] 401(k) by virtue of a QDRO,
          the Master considered the nature and extent of that asset
          being qualified.      [Indeed, the Master noted that] “[i]f
          [Appellant] chooses to retain [the $50,000.00] in a manner
          that will result in any income tax consequences, she shall be
          solely responsible to pay said income tax or reimburse [Mr.
          Markle] for the same.” [Appellant’s] exception with regard
          to the Master failing to take into consideration the nature
          and extent of qualified assets awarded to [Appellant] is
          denied.

Trial Court Opinion, 5/30/14, at 9-10 (internal citations omitted) (emphasis

added).

      We agree with the trial court’s analysis.     Therefore, Appellant’s third

numbered claim on appeal fails.

      Next, Appellant claims that the trial court erred when it “recognize[d]

only $14,000.00 of the total sum of [approximately $32,000.00] deposited

in the joint bank account of [Appellant] and [Mr. Markle] as martial

property.” Appellant’s Brief at 3 and 13. This claim fails.




                                      - 24 -
J-A04022-15



     At the Master’s hearing, Mr. Markle testified that:    the funds in the

subject bank account constituted the proceeds from the “Mill Creek property”

house “flip;” the Mill Creek property house flip was engineered by Mr. Markle

and Mr. Markle’s brother, Todd Markle; Mr. Markle and Todd Markle were

partners in the Mill Creek property investment; Mr. Markle and Todd Markle

agreed to split the proceeds from the Mill Creek property sale “50-50;” the

net proceeds from the sale of the Mill Creek property were $112,737.91; Mr.

Markle and Todd Markle each took $40,000.00 from the total proceeds,

leaving $32,737.91 in the account; when the bank account was closed, it

had a balance of $28,359.27; and, the $4,378.64 that was deducted from

the account before it was closed was applied to interest payments on

Appellant’s and Mr. Markle’s home equity line of credit on their marital

home.   See N.T. Master’s Hearing, 9/26/13, at 127-130.       The trial court

considered this testimony and determined that one-half of the bank

account’s closing balance belonged to Todd Markle and that the remaining

one-half of the bank account – which was approximately $14,180.00 –

constituted marital property. Trial Court Opinion, 5/30/14, at 7-9.

     On appeal, Appellant does not contest the substance of Mr. Markle’s

testimony.   Rather, Appellant essentially claims that the trial court should

not have believed Mr. Markle’s testimony and that Mr. Markle’s testimony

was insufficient to rebut the “presumption that [the entire $32,737.91 was]

martial property.” Appellant’s Brief at 13. According to Appellant, for Mr.

Markle’s testimony to be believed, Mr. Markle needed to bolster his

                                   - 25 -
J-A04022-15



testimony with “a Partnership Agreement or partnership returns” between

himself and his brother. Id. Appellant’s claim is meritless.

       It is true that, under 23 Pa.C.S.A. § 3501(b), there is a presumption

that “[a]ll real or personal property acquired by either party during the

marriage is . . . marital property.” 23 Pa.C.S.A. § 3501(b). However, in the

case at bar, the trial court believed Mr. Markle’s testimony and arrived at the

factual conclusion that one-half of the $28,359.27 in the bank account was

not Mr. Markle’s “personal property,” but was rather the personal property

of Todd Markle.6 Therefore, the trial court determined that only $14,180.00

in the bank account constituted marital property.           Trial Court Opinion,

5/30/14, at 9.

       On appeal, Appellant claims only that the trial court should have

disbelieved Mr. Markle’s testimony and demanded that Mr. Markle produce a

“Partnership Agreement or partnership returns.”         Appellant’s Brief at 13.

However, “[i]t is well settled that the trier of fact is free to believe all, part,

or none of a witness’ testimony.” Commonwealth v. Weir, 738 A.2d 467,

471 (Pa. Super. 1999). Here, the trial court chose to believe Mr. Markle’s

testimony and the trial court thus concluded that only $14,180.00 in the
____________________________________________


6
  Again, the trial court determined that the $4,378.64 that was deducted
from the original balance of $32,737.91 in the account was taken by
Citizen’s Bank “to make interest payments on [Mr. Markle’s] and
[Appellant’s] home equity line of credit.” Trial Court Opinion, 5/30/14, at 9.
Neither party claims that the trial court erred with respect to this
determination.



                                          - 26 -
J-A04022-15



subject bank account constituted marital property. Such was its prerogative

as fact-finder. Appellant’s claim of error fails.

      Finally, Appellant claims that the trial court erred when it only awarded

her $4,500.00 in attorneys’ fees, when Appellant requested that the trial

court award her $21,000.00 in legal fees. According to Appellant, the trial

court should have recognized that Mr. Markle’s salary is more than twice her

own salary and the trial court should have then “allocated responsibility [for

her attorneys’] fees in proportion to the part[ies’] income.” Appellant’s Brief

at 15. This claim fails.

      As we have held:

        We will reverse a determination of counsel fees and costs
        only for an abuse of discretion. The purpose of an award of
        counsel fees is to promote fair administration of justice by
        enabling the dependent spouse to maintain or defend the
        divorce action without being placed at a financial
        disadvantage; the parties must be “on par” with one
        another.

        Counsel fees are awarded based on the facts of each case
        after a review of all the relevant factors. These factors
        include the payor’s ability to pay, the requesting party’s
        financial resources, the value of the services rendered, and
        the property received in equitable distribution.

        Moreover, counsel fees are awarded only upon a showing of
        need.

Anzalone v. Anzalone, 835 A.2d 773, 785-786 (Pa. Super. 2003) (internal

citations and corrections omitted) (some internal quotations omitted); see

also Biese v. Biese, 979 A.2d 892 (Pa. Super. 2009) (same).




                                      - 27 -
J-A04022-15



      The trial court did not abuse its discretion when it awarded Appellant

$4,500.00 in attorneys’ fees. As the trial court explained:

        [Appellant’s] counsel presented a bill of $21,027.96.
        [Appellant] earns approximately $63,000.00 per year,
        receives $894.00 per month in child support, will receive
        [$34,180.00] in unqualified cash assets[,][fn.1] and will
        receive $73,053.28 in qualified assets[fn.2] in addition to
        other assets as a result of the recommended equitable
        distribution award. [Appellant’s] attorney’s fees and costs
        were ultimately lower than they would have been as a result
        of both parties’ counsel being very prepared and stipulating
        as to which items were marital property. [Appellant] has
        failed to show that she “needs” to be awarded more than
        $4,500.00 in counsel fees or, that by failing to award [her]
        more than $4,500.00 in counsel fees, [she] is or was placed
        at a “financial disadvantage of maintaining or defending the
        divorce action.” [Appellant] has failed to show that she was
        not “on par” with [Mr. Markle]. [The trial c]ourt finds that
        the Master’s award of $4,500.00 in counsel fees was
        sufficient to place [Appellant] “on par” with [Mr. Markle] and
        that [Appellant] is not at a “financial disadvantage in
        maintaining or defending the divorce action.”

            [fn.1] That amount being the $14,180.00 from the one-
            half proceeds of the Mill Creek property sale plus the
            [$20,000.00] [Mr. Markle] shall pay to [Appellant].

            [fn.2] [This amount is comprised of Appellant’s]
            $23,053.28 [403(b)] plan from her employer plus the
            $50,000.00 from [Mr. Markle’s] 401(k) [plan] by virtue
            of a QDRO.

Trial Court Opinion, 5/30/14, at 10-11 (internal citations and some internal

footnotes omitted).

      We agree with the trial court and conclude that the court did not abuse

its discretion when it awarded Appellant $4,500.00 in attorneys’ fees.

Appellant’s final claim on appeal thus fails.


                                     - 28 -
J-A04022-15



      Order affirmed.        Mr. Markle’s motion to quash appeal denied.

Jurisdiction relinquished.

      Bowes, J. joins the memorandum.

      Strassburger, J. files a concurring dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2015




                                     - 29 -